                   IN THE UNITED STATES DISTRICT COURT
                       FOR THEDISTRICT OF MONTANA
                           GREAT FALLS DIVISION

ART NELSON,
                                                    CV-19-02-GF-BMM-JTJ
      Plaintiff,

vs.
                                              ORDER GRANTING MOTION
FCA US LLC,                                       FOR TELEPHONIC
                                             APPEARANCE AT JUNE 19, 2019
      Defendant.                               PRELIMINARY PRETRIAL
                                                    CONFERENCE

      This matter comes before the Court upon Defendant's Unopposed Motion for

Telephonic Appearance for the preliminary pretrial conference scheduled for June

19, 2019 at 2:00 p.m. Good cause appearing therefore:

      IT IS HEREBY ORDERED that Defendant's Motion is granted. ALL

PARTIES will participate by telephone at the preliminary pretrial conference

scheduled for June 19, 2019 at 2:00 p.m. The Court will contact the parties with the

call-in number.

      DATED this 31st day of May, 2019.




ORDER GRANTING MOTION FOR TELEPHONIC
APPEARANCE AT JUNE 19, 2019 PRELIMINARY PRETRIAL CONFERENCE                        1
